Title: To James Madison from Spencer Roane, 18 January 1813
From: Roane, Spencer
To: Madison, James


Sir.
Richmond, Jany. 18th. 1813.
The venerable Judge Tyler having departed this life, a vacancy exists in the office of Judge of the federal Court, for the district of Virginia.
I am authorized to say, that George Hay Esquire, of this City, would be glad to succeed to the Vacancy; and I presume upon the liberty of naming him to you, as a Candidate for that office. Of a man so well known, as Mr. Hay is, to the public, and doubtless to yourself, it would be impertinent in me to say much. As, however, I have had considerable opportunities of being acquainted with him & his qualifications, I take the liberty to say, that I consider him as a very sensible man, & an Eminent lawyer, and that, from his attendance on the federal courts, in his character of Attorney for the United States, he must be well acquainted with many legal topics, usually occurring in those Courts, with which Lawyers in general, may be in a great measure unacquainted. Mr. Hay is, also, in the prime of life, & capable of rendering many years service, in a Department which has suffered, in this respect, in relation to the two last worthy & respectable Characters Who filled it. I will only add, that, as far as I can collect the opinions of the public, & the members of the bar, at this place, the appointment of Mr. Hay would be Entirely satisfactory. I have the honour to be, with great consideration & respect, Sir, yr: mo: obt: St:
Spencer Roane
